Exhibit 10.2

 

Opening Transaction

 

  To:

Qualcomm Incorporated

5775 Morehouse Drive

San Diego, California 92121-1714

  A/C:   From:

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

  Re: Accelerated Stock Buyback   Ref. No: As provided in the Supplemental
Confirmation   Date: May 20, 2015

 

 

This master confirmation (this “Master Confirmation”), dated as of May 20, 2015,
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Morgan Stanley &
Co. LLC (“Dealer”) and Qualcomm Incorporated (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply with respect to
Counterparty and Dealer, with a “Threshold Amount” of 3% of shareholders’ equity
applicable to Counterparty and a “Threshold Amount” of 3% of the shareholders’
equity of Morgan Stanley applicable to Dealer (provided that, as to both
Counterparty and Dealer (a) the phrase “, or becoming capable at such time of
being declared,” shall be deleted from clause (1) of such Section 5(a)(vi) of
the Agreement, (b) “Specified Indebtedness” shall have the meaning specified in
Section 14 of the Agreement, except that such term shall not include obligations
in respect of deposits received in the ordinary course of Dealer’s banking
business and (c) the following sentence shall be added to the end thereof:
“Notwithstanding the foregoing, an Event of Default shall not occur under either
(1) or (2) above if (a) the event or condition referred to in (1) or the failure
to pay referred to in (2) is caused by an error or omission of an administrative
or operational nature, (b) funds were available to such party to enable it to
make the relevant payment when due, and (c) such payment is made within three
Local Business Days after notice of such failure is given by such party.”),
(iv) for purposes of Section 3(f) of the Agreement, Dealer makes the following
representation: it is a



--------------------------------------------------------------------------------

U.S. person for U.S. federal income tax purposes, and it is a limited liability
company incorporated in the State of Delaware, (v) for purposes of Section 3(f)
of the Agreement, Counterparty makes the following representation: it is a U.S.
person for U.S. federal income tax purposes, it is a corporation for U.S.
federal income tax purposes organized under the laws of the State of Delaware,
and its taxpayer identification number is 95-3685934 and (vi) for the purposes
of Section 4(a)(i) and (ii) of the Agreement, each party agrees to deliver a
complete and accurate United States Internal Revenue Service Form W-9 to the
other party upon execution of this Agreement, promptly upon reasonable demand by
the other party, and promptly upon learning that any such form previously
provided has become obsolete or incorrect).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, no obligation with respect to a Transaction shall give rise,
directly or indirectly, to any “Obligation” (as defined therein) for purposes of
any Credit Support Annex forming a part of any such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.           Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

 

Trade Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

Counterparty

Seller:

Dealer

Shares:

Common stock, par value USD 0.0001 per share, of Counterparty (Ticker: QCOM)

Exchange:

NASDAQ Global Select Market

Related Exchange(s):

All Exchanges

Prepayment\Variable Obligation:

Applicable

 

2



--------------------------------------------------------------------------------

Prepayment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

VWAP Price:

For any Exchange Business Day, the volume-weighted average price per Share for
Rule 10b-18 eligible transactions in the Shares during the time period
corresponding to the regular trading session (including any extensions thereof)
of the Exchange on such Exchange Business Day (without regard to pre-open or
after-hours trading outside of such regular trading session for such Exchange
Business Day), as published by Bloomberg at 4:15 p.m. New York time (or 15
minutes following the end of any extension of the regular trading session) on
such Exchange Business Day, on Bloomberg page “QCOM US <Equity> AQR_SEC” (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent’s good faith,
commercially reasonable judgment, manifestly erroneous, such VWAP Price shall be
such volume-weighted average price as determined by the Calculation Agent in
good faith and in a commercially reasonable manner. For purposes of calculating
the VWAP Price for such Exchange Business Day, the Calculation Agent will
include only those trades that are reported during the period of time during
which Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such trades,
“Rule 10b-18 eligible transactions”).

Forward Price:

The average of the VWAP Prices for the Calculation Dates in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

For each Transaction, the period from and including the Calculation Period Start
Date to and including the Termination Date.

Calculation Period Start Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 11:59 p.m. New York City time on
the Calculation Date immediately following the designated Accelerated
Termination Date.

Calculation Dates:

For each Transaction, any date that is (i) both an Exchange Business Day and is
set forth as a Calculation Date in the related Supplemental Confirmation and
(ii) every other Scheduled Trading Day following the last Calculation Date set
forth in such Supplemental Confirmation, subject to the limitations set forth in
“Valuation Disruption” below.

 

3



--------------------------------------------------------------------------------

Scheduled Termination Date:

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) on a Scheduled Trading Day that is a
Calculation Date for such Transaction, the Calculation Agent may, in its good
faith and commercially reasonable judgment, postpone the Scheduled Termination
Date to the next Calculation Date, or (ii) in the Settlement Valuation Period,
the Calculation Agent may extend the Settlement Valuation Period by up to one
Calculation Date for each Disrupted Day. If any such Disrupted Day is a
Disrupted Day because of a Market Disruption Event (or a deemed Market
Disruption Event as provided herein), the Calculation Agent shall determine
whether (i) such Disrupted Day is a Disrupted Day in full, in which case the
VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Calculation Dates during
the Calculation Period or the Settlement Valuation Period, as the case may be,
shall be adjusted in a commercially reasonable manner by the Calculation Agent
for purposes of determining the Forward Price or the Settlement Price, as the
case may be, with such adjustments based on, among other factors, the duration
of any Market Disruption Event and the volume, historical trading patterns and
price of the Shares. Any Exchange Business Day on which, as of the date hereof,
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed not to be an Exchange Business Day; if a closure of the Exchange prior to
its normal close of trading on any Exchange Business Day is scheduled following
the date hereof, then such Exchange Business Day shall be deemed to be a
Disrupted Day in full.

If a Disrupted Day occurs on a Scheduled Trading Day scheduled to be a
Calculation Date during the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the five immediately following scheduled
Calculation Dates is a Disrupted Day, then the Calculation Agent may, in its
good faith and commercially reasonable

 

4



--------------------------------------------------------------------------------

judgment (i) deem such fifth scheduled Calculation Date to be an Exchange
Business Day that is not a Disrupted Day and (ii) determine the VWAP Price for
such fifth scheduled Calculation Date using its good faith estimate of the value
of the Shares on such fifth scheduled Calculation Date based on the volume,
historical trading patterns and price of the Shares and such other factors as it
deems appropriate.

Settlement Terms:

Settlement Procedures:

For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, Physical Settlement shall be applicable to such
Transaction; provided that the “Representation and Agreement” contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Buyer is the Issuer of the Shares. If the Number of Shares to be Delivered
is negative, then the Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares to be Delivered:

A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

Divisor Amount:

The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) USD 1.00.

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

For each Transaction, if the Number of Shares to be Delivered is positive, the
date that is one Settlement Cycle immediately following the Termination Date for
such Transaction.

Settlement Currency:

USD

Initial Share Delivery:

For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:

Potential Adjustment Event:

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, (i) an Extraordinary Dividend shall not constitute a Potential
Adjustment Event and (ii) none of the Transactions pursuant to this Master
Confirmation, the Other Specified Repurchase Agreement nor any Permitted OMR
Transaction (each as defined below) shall constitute a Potential Adjustment
Event.

 

5



--------------------------------------------------------------------------------

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its good faith,
commercially reasonable judgment, adjust any relevant terms of any such
Transaction as necessary to account for the economic effect on such Transaction
of such postponement; provided that the Calculation Agent shall not change the
designation of any Calculation Date.

Extraordinary Dividend:

For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or value of
which (as determined by the Calculation Agent), when aggregated with the amount
or value (as determined by the Calculation Agent) of any and all previous
Dividends with ex-dividend dates occurring in the same calendar quarter, exceeds
the Ordinary Dividend Amount.

Ordinary Dividend Amount:

For each Transaction, as set forth in the related Supplemental Confirmation

Method of Adjustment:

Calculation Agent Adjustment

Early Ordinary Dividend Payment:

For each Transaction, if an ex-dividend date for any Dividend that is not an
Extraordinary Dividend occurs during any calendar quarter occurring (in whole or
in part) during the Relevant Dividend Period (as defined below) for such
Transaction and is prior to the Scheduled Ex-Dividend Date for such Transaction
for such calendar quarter, the Calculation Agent shall make such adjustment to
the exercise, settlement, payment or any other terms of the relevant Transaction
as the Calculation Agent determines appropriate to account for the economic
effect on such Transaction of such event.

Scheduled Ex-Dividend Dates:

For each Transaction for each calendar quarter, as set forth in the related
Supplemental Confirmation.

Relevant Dividend Period:

The period from and including the Calculation Period Start Date to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period End Date:

If the Number of Shares to be Delivered is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date.

Extraordinary Events:

Consequences of Merger Events:

(a)    Share-for-Share:

Modified Calculation Agent Adjustment

(b)    Share-for-Other:

Cancellation and Payment

(c)    Share-for-Combined:

Component Adjustment

Tender Offer:

Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%”, (b) Section
12.1(l) of the Equity Definitions shall be amended

 

6



--------------------------------------------------------------------------------

(i) by deleting the parenthetical in the fifth line thereof, (ii) by replacing
“that” in the fifth line thereof with “whether or not such announcement” and
(iii) by adding immediately after the words “Tender Offer” in the fifth line
thereof “(provided, however, that in the reasonable judgment of the Calculation
Agent such announcement is reasonably likely to result in the Tender Offer), and
any publicly announced material change or amendment to such an announcement
(including the announcement of an abandonment of such intention)” and (c)
Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be amended by
replacing each occurrence of the words “Tender Offer Date” by “Announcement
Date.”

Consequences of Tender Offers:

(a)    Share-for-Share:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Dealer

(b)    Share-for-Other:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Dealer

(c)    Share-for-Combined:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of Dealer

Limitations as to Certain

Adjustments:

 

For the avoidance of doubt, any adjustments to the terms of any Transaction and
any determination of any amounts due upon termination of any Transaction
hereunder (including, without limitation, as a result of a Merger Event, Tender
Offer, Acquisition Transaction or Merger Transaction, or any announcement with
respect to any of the foregoing) shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Sections 10 and 11 below).

Nationalization,

Insolvency or Delisting:

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

Additional Disruption Events:

(a)    Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without

 

7



--------------------------------------------------------------------------------

limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”. Notwithstanding
anything to the contrary in the Equity Definitions, a Change in Law described in
clause (Y) of Section 12.9(a)(ii) of the Equity Definitions shall not constitute
a Change in Law and instead shall constitute an Increased Cost of Hedging as
described in Section 12.9(a)(vi) of the Equity Definitions.

(b)      Failure to Deliver:

Applicable

(c)      Insolvency Filing:

Applicable

(d)      Hedging Disruption:

Applicable

(e)      Increased Cost of Hedging:

Applicable

(f)      Loss of Stock Borrow:

Applicable

Maximum Stock Loan Rate:

200 basis points per annum

(g)      Increased Cost of

           Stock Borrow:

Applicable

Initial Stock Loan Rate:

25 basis points per annum

Hedging Party:

For all applicable events, Dealer

Determining Party:

For all applicable events, Dealer, acting in accordance with the requirements of
Section 3 of this Master Confirmation

Additional Termination Event:

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is reasonably expected to occur, as determined by the
Calculation Agent, during the Relevant Dividend Period, will constitute an
Additional Termination Event, with Counterparty as the sole Affected Party and
all Transactions hereunder as the Affected Transactions.

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:

Applicable

 

8



--------------------------------------------------------------------------------

Transfer:

Notwithstanding anything to the contrary in the Agreement, Dealer may, without
the consent of Counterparty, assign, transfer and set over all rights, title and
interest, powers, privileges and remedies of Dealer under any Transaction, in
whole or in part, to an affiliate of Dealer that is wholly-owned, directly or
indirectly, by Morgan Stanley whose obligations are guaranteed by Morgan Stanley
pursuant to a guaranty in the form and substance consistent with industry norms
for guarantees by financial institutions of derivative transactions entered into
by their affiliates; provided that (i) the senior unsecured debt rating by at
least one of Moody’s Investors Services, Inc. or Standard & Poors Inc. (the
“Credit Rating”) of such affiliate (or its guarantor under a guaranty meeting
the requirements of this paragraph) is equal to or higher than the Credit Rating
of Dealer, (ii) such affiliate assumes, in a written agreement satisfactory to
and for the benefit of Counterparty, the obligations of Dealer hereunder in
respect thereof, (iii) no Event of Default, Potential Event of Default or
Termination Event with respect to which Dealer is the Defaulting Party or an
Affected Party, as the case may be, exists or would result therefrom, (iv) no
Additional Disruption Event or other event giving rise to a right or
responsibility to terminate or cancel the Transaction or to make an adjustment
to the terms of the Transaction would result therefrom, (v) at the time of such
assignment or transfer, Counterparty would not, as a result of such assignment
or transfer, reasonably be expected at any time either (A) to be required to pay
(including a payment in kind) to Dealer or such Transferee an amount in respect
of an Indemnifiable Tax greater than the amount Counterparty would have been
required to pay to Dealer in the absence of such transfer or (B) to receive a
payment (including a payment in kind) from which an amount is required to be
deducted or withheld for or on account of a Tax as to which no additional amount
is required to be paid, (vi) Dealer shall have caused the transferee to make
such Payee Tax Representations and to provide such tax documentation as may be
reasonably requested by Counterparty to permit Counterparty to determine that
the transfer complies with the requirements of clause (v) in this paragraph,
(vii) Counterparty would not, at the time and as a result of such transfer or
assignment, reasonably be expected to become subject to any registration,
qualification, reporting or other requirement under applicable law or regulation
to which it would not otherwise have been subject absent such transfer or
assignment and (viii) Dealer shall be responsible for reasonable fees and
actual, documented out-of-pocket expenses, including reasonable fees and actual,
documented out-of-pocket expenses of external counsel, incurred by Counterparty
in connection with any transfer or potential transfer by Dealer.

Dealer Payment Instructions:

Citibank, NY ABA#: Morgan Stanley & Co. Account #: Qualcomm Inc. Account #

Counterparty’s Contact Details

for Purpose of Giving Notice:

Qualcomm Incorporated 5775 Morehouse Drive San Diego, California 92121-1714
Attention: Akash Palkhiwala Telephone: (858) 651-4123
Email:  akashp@qualcomm.com

 

9



--------------------------------------------------------------------------------

With a copy to: Attention: Greg Wolfinger Telephone: (858) 651-6370 Email:
gwolfinger@qualcomm.com And email notification to the following address:
treasury.ecm@qualcomm.com

Dealer’s Contact Details for

Purpose of Giving Notice:

Morgan Stanley & Co. LLC 1585 Broadway, 5th Floor New York, NY 10036 Attention:
David Oakes Telephone: (212) 761-5319 Facsimile: (212) 404-9480 Email:
David.Oakes@morganstanley.com With a copy to: Morgan Stanley & Co. LLC 1221
Avenue of the Americas, 34th Floor New York, NY 10020 Attention: Anthony Cicia
Telephone: (212) 762-4828 Facsimile: (212) 507-4338 Email:
Anthony.Cicia@morganstanley.com

2.           Calculation Agent.    Dealer, acting in accordance with the
requirements of Section 3 of this Master Confirmation; provided that, following
the occurrence of an Event of Default pursuant to Section 5(a)(vii) of the
Agreement with respect to which Dealer is a Defaulting Party, Counterparty shall
have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act as the Calculation Agent
with respect to the Transactions under this Master Confirmation.

3.           Calculation Agent and Determining Party.  Following any adjustment,
determination or calculation by the Calculation Agent or the Determining Party
hereunder upon a written request by Counterparty, the Calculation Agent or the
Determining Party, as the case may be, will promptly (but in any event no later
than five (5) Exchange Business Days following receipt of such written request
by the Calculation Agent or the Determining Party, as the case may be) provide
to Counterparty by e-mail to the e-mail address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation, as the case may be, it being
understood that the Calculation Agent or the Determining Party, as the case may
be, shall not be obligated to disclose any proprietary or confidential models or
any other information that may be proprietary or confidential, in each case,
used by the Calculation Agent or the Determining Party, as the case may be, for
such adjustment, determination or calculation.

Whenever the Calculation Agent or the Determining Party is required to act, to
make any determination, or to exercise judgment or discretion in any way with
respect to any Transaction hereunder, it will do so in good faith and in a
commercially reasonable manner, and to the extent the Calculation Agent or the
Determining Party makes any judgment, calculation, adjustment or determination,
or exercises its discretion to take into account the effect of an event on the
Transaction, it shall do so based on the assumption that the Hedging Party
maintains a commercially reasonable Hedge Position at the time of such event.
Notwithstanding anything to the contrary in the Equity Definitions, this Master
Confirmation or any Supplemental Confirmation, the Calculation Agent and the
Determining Party shall not change the dates identified as Calculation Dates in
the relevant Supplemental Confirmation for any Transaction.

 

10



--------------------------------------------------------------------------------

4.            Additional Mutual Representations, Warranties and Covenants of
Each Party.     In addition to the representations, warranties and covenants in
the Agreement, each party represents, warrants and covenants to the other party
that:

(a)          Eligible Contract Participant.    It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.

(b)          Accredited Investor.  Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

5.           Additional Representations, Warranties and Covenants of
Counterparty.  In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to Dealer that:

(a)          The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(b)          It is not entering into each Transaction (i) on the basis of, and
as of the Trade Date for such Transaction is not aware of, any material
non-public information with respect to the Shares, (ii) in anticipation of, in
connection with, or to facilitate, a distribution of its securities, a self
tender offer or a third-party tender offer, or (iii) to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares).

(c)          Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program.

(d)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e)          As of the Trade Date for each Transaction hereunder, Counterparty
is in compliance in all material respects with its reporting obligations under
the Exchange Act.

(f)          Counterparty shall report each Transaction as required under the
Exchange Act and the rules and regulations thereunder.

(g)          The Shares are not, and Counterparty will not cause the Shares to
be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
Dealer of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 7

 

11



--------------------------------------------------------------------------------

below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 8 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the Trade
Date for such Transaction and ending on the earlier of (i) the Scheduled
Termination Date and (ii) the last Additional Relevant Day (as specified in the
related Supplemental Confirmation) for such Transaction, or such earlier day as
elected by Dealer and communicated to Counterparty on such day (or, if later,
the First Acceleration Date without regard to any acceleration thereof pursuant
to “Special Provisions for Acquisition Transaction Announcements” below).

(h)         As of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date and the Settlement Date for each Transaction, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i)          Counterparty is not and, after giving effect to each Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(j)          [omitted]

(k)         Counterparty has not entered into and will not enter into agreements
similar to the Transactions described herein where the relevant calculation or
valuation dates in any initial hedge period, calculation period, relevant period
or settlement valuation period (each however defined) in such other transaction
will coincide at any time (including as a result of extensions in such initial
hedge period, calculation period, relevant period or settlement valuation period
as provided in the relevant agreements) with the Calculation Dates in any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that any relevant calculation or valuation
dates in any initial hedge period, relevant period, calculation period or
settlement valuation period in any other similar transaction coincides with any
Calculation Dates in any Relevant Period or, if applicable, Settlement Valuation
Period under this Master Confirmation as a result of any postponement of the
Scheduled Termination Date or extension of the Settlement Valuation Period
pursuant to “Valuation Disruption” above, Counterparty shall promptly amend such
transaction to avoid any such overlap. For the avoidance of doubt, nothing in
this Section 5(k) shall prohibit or apply to the Permitted Purchases (as defined
below).

6.           Additional Representations of Dealer.   In addition to the
representations, warranties and covenants in this Agreement, Dealer represents,
warrants and covenants to Counterparty that:

(a)         Dealer shall use commercially reasonable efforts, during the
Calculation Period and any Settlement Valuation Period (as defined in Annex A)
for any Transaction, to make all purchases of Shares in connection with such
Transaction in a manner that would comply with the limitations set forth in
clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such
rule were applicable to such purchases and taking into account any applicable
Securities and Exchange Commission no-action letters as appropriate, and subject
to any delays between the execution and reporting of a trade of the Shares on
the Exchange and other circumstances beyond Dealer’s control; provided that,
during the Calculation Period, the foregoing agreement shall not apply to
purchases made to dynamically hedge for Dealer’s own account or the account of
its affiliate(s) the optionality arising under a Transaction (including, for the
avoidance of doubt, timing optionality); and provided further that, without
limiting the generality of the first sentence of this Section 6(a), Dealer shall
not be responsible for any failure to comply with Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an “affiliated purchaser” (as defined under
Rule 10b-18) pursuant to a separate agreement is not deemed to be an
“independent bid” or an “independent transaction” for purposes of
Rule 10b-18(b)(3).

(b)         In connection with each Transaction, Dealer has not, at any time
prior to execution of the Confirmation for such Transaction, discussed any
offsetting transaction(s) in respect of such Transaction with any third party.

(c)          Dealer has implemented policies and procedures, taking into
consideration the nature of its business, reasonably designed to ensure that
individuals making investment decisions related to any Transaction do not have
access to material nonpublic information regarding Counterparty or the Shares.

 

12



--------------------------------------------------------------------------------

7.           Regulatory Disruption.  In the event that Dealer concludes, in its
good faith, reasonable judgment and based on the advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures similarly applicable to
accelerated share repurchase transactions and consistently applied (whether or
not such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by Dealer), for it to refrain from or decrease any market
activity on any Scheduled Trading Day or Days during the Calculation Period or,
if applicable, the Settlement Valuation Period, Dealer may by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days.

8.           10b5-1 Plan.  Counterparty represents, warrants and covenants to
Dealer that:

(a)                           Counterparty is entering into this Master
Confirmation and each Transaction hereunder in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b-5 under the Exchange Act
(“Rule 10b-5”) or any other antifraud or anti-manipulation provisions of the
federal or applicable state securities laws and that it has not entered into or
altered and will not enter into or alter any corresponding or hedging
transaction or position with respect to the Shares. For the avoidance of doubt,
neither the entry into the Other Specified Repurchase Agreement nor the
Permitted OMR Transactions shall fall within the ambit of the previous sentence.
Counterparty acknowledges that it is the intent of the parties that each
Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 under the
Exchange Act (“Rule 10b5-1”) and each Transaction entered into under this Master
Confirmation shall be interpreted to comply with the requirements of
Rule 10b5-1(c). “Other Specified Repurchase Agreement” means, for any
Transaction, any similar and substantially contemporaneous transaction entered
into between Counterparty and another dealer, which other transaction shall have
terms substantially identical to the terms of such Transaction, except for
calculation dates that do not coincide with any Calculation Dates hereunder.

(b)                           During the Calculation Period and the Settlement
Valuation Period, if any, for any Transaction and in connection with the
delivery of any Alternative Delivery Units for any Transaction, Dealer (or its
agent or Affiliate) may effect transactions in Shares in connection with such
Transaction. The timing of such transactions by Dealer, the price paid or
received per Share pursuant to such transactions and the manner in which such
transactions are made, including, without limitation, whether such transactions
are made on any securities exchange or privately, shall be within the sole
judgment of Dealer. Counterparty acknowledges and agrees that all such
transactions shall be made in Dealer’s sole judgment and for Dealer’s own
account.

(c)                           Counterparty will not seek to control or influence
Dealer’s decision to make any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, Dealer’s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation and each Supplemental Confirmation under Rule
10b5-1.

(d)                           Counterparty acknowledges and agrees that any
amendment, modification, waiver or termination of this Master Confirmation or
the relevant Supplemental Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
non-public information regarding Counterparty or the Shares.

9.           Counterparty Purchases.  Counterparty (or any “affiliated
purchaser” as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”))
shall not, without the prior written consent of Dealer, directly or indirectly
purchase

 

13



--------------------------------------------------------------------------------

any Shares (including by means of a derivative instrument), listed contracts on
the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares (including, without limitation, any Rule 10b-18 purchases
of blocks (as defined in Rule 10b-18)) on any Calculation Date during any
Relevant Period or, if applicable, Settlement Valuation Period, except through
Dealer or pursuant to the Permitted OMR Transactions or any Other Specified
Repurchase Agreement.

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) Counterparty may purchase Shares (x) on any Calculation Date
pursuant to any Rule 10b5-1 or Rule 10b-18 repurchase plan entered into with
Dealer or an Affiliate of Dealer (each, a “Dealer Permitted OMR Transaction”),
so long as, on any Calculation Date, purchases under all Dealer Permitted OMR
Transactions do not in the aggregate exceed 5.0% of the ADTV (as such term is
defined in Rule 10b-18(a)(1)) on such Calculation Date and (y) on any Exchange
Business Day other than a Calculation Date pursuant to any Rule 10b5-1 or Rule
10b-18 repurchase plan entered into with the counterparty to the Other Specified
Repurchase Agreement (each, a “Counterparty Permitted OMR Transaction” and,
together with any Dealer Permitted OMR Transaction, a “Permitted OMR
Transaction”), so long as, on such Exchange Business Day, purchases under all
Counterparty Permitted OMR Transactions do not in the aggregate exceed 5.0% of
the ADTV (as such term is defined in Rule 10b-18(a)(1)) on such Exchange
Business Day, (ii) an agent independent of Counterparty may purchase Shares on
behalf of an issuer plan sponsored by Counterparty or any affiliate in
accordance with the requirements of Section 10b-18(a)(13)(ii) under the Exchange
Act (with “issuer plan” and “agent independent of Counterparty” each being used
herein as defined in Rule 10b-18), (iii) Counterparty or any “affiliated
purchaser” may purchase Shares in (x) unsolicited transactions or (y) privately
negotiated (off-market) transactions, in each case, that are not and are not
reasonably likely to result in “Rule 10b-18 purchases” (as defined in Rule
10b-18), in each case, without Dealer’s consent, and (iv) Counterparty may
repurchase Shares from holders of awards granted under Counterparty’s equity
incentive plans for the purpose of paying the tax withholding obligations
arising from the vesting of, or paying the exercise price in connection with the
exercise of, or reacquiring Shares as a result of the forfeiture of, any such
awards (collectively, (i) through (iv) referred to herein as the “Permitted
Purchases”).

10.           Special Provisions for Merger Transactions. Notwithstanding
anything to the contrary in the Equity Definitions:

(a)          Counterparty agrees that it:

(i)           will not during the period commencing on the Trade Date for a
Transaction through the last day of the Relevant Period or, if applicable, the
Settlement Valuation Period for a Transaction make, or to the extent within
Counterparty’s reasonable control, permit to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction (a “Public Announcement”) unless such Public
Announcement is made prior to the opening or after the close of the regular
trading session on the Exchange for the Shares;

(ii)          shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and

(iii)         shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
date of such Public Announcement that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the date of such Public Announcement. Such written notice shall be
deemed to be a certification by Counterparty to Dealer that such information is
true and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of the relevant Merger Transaction and the
completion of the vote by target shareholders.

(b)            Counterparty acknowledges that a Public Announcement or delivery
of a notice to Dealer with respect thereto may cause the terms of any
Transaction to be adjusted or such Transaction to be terminated; accordingly,
Counterparty acknowledges that in making any Public Announcement, it must comply
with the standards set forth in Section 8 above.

 

14



--------------------------------------------------------------------------------

(c)          Upon the occurrence of any Public Announcement of any Merger
Transaction or potential Merger Transaction (whether made by Counterparty or a
third party), Calculation Agent, acting in good faith and in a commercially
reasonable manner, may (i) make commercially reasonable adjustments to the terms
of any Transaction (other than changing the designation of any Calculation
Date), including the Scheduled Termination Date or the Forward Price Adjustment
Amount, and may suspend the Calculation Period and/or any Settlement Valuation
Period or (ii) if the Calculation Agent determines that no adjustment that it
could make under the foregoing clause (i) will produce a commercially reasonable
result, treat the occurrence of such Public Announcement as an Extraordinary
Event to which Cancellation and Payment in accordance with Section 12.7 of the
Equity Definitions applies with the Cancellation Amount determined in accordance
with Section 12.8 of the Equity Definitions and taking into account the fact
that the Calculation Period or Settlement Valuation Period, as the case may be,
had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as referred to in Rule 10b-18(a)(13)(iv) under the
Exchange Act, after giving effect to the exclusions from such reference in
clauses (A) and (B) of Rule 10b-18(a)(13)(iv).

11.          Special Provisions for Acquisition Transaction
Announcements.     (a) If an Acquisition Transaction Announcement occurs on or
prior to the Settlement Date for any Transaction, then the Calculation Agent,
acting in good faith and in a commercially reasonable manner, shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate, at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such Acquisition Transaction
Announcement (including adjustments to account for changes in volatility,
expected dividends, stock loan rate and liquidity relevant to the Shares or to
such Transaction); provided, however, that such adjustments, including
adjustments to the Forward Price Adjustment Amount, shall in all respects be
subject to the “Limitations as to Certain Adjustments” set forth under
Extraordinary Events in Section 1 of this Master Confirmation. If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement.

(b)          “Acquisition Transaction Announcement” means (i) the announcement
of an Acquisition Transaction by Counterparty, any of its subsidiaries or any
other party that is expected to be a party to such Acquisition Transaction,
(ii) an announcement that Counterparty or any of its subsidiaries has entered
into an agreement, a letter of intent or an understanding designed to result in
an Acquisition Transaction by Counterparty, any of its subsidiaries or any other
party that is expected to be a party to such Acquisition Transaction, (iii) the
announcement by Counterparty of the intention to solicit or enter into, or to
explore strategic alternatives or other similar undertaking that include, an
Acquisition Transaction, (iv) any other announcement that in the reasonable
judgment of the Calculation Agent is reasonably likely to result in an
Acquisition Transaction or (v) any announcement of any material change or
amendment to any previous Acquisition Transaction Announcement (including any
announcement of the abandonment of any such previously announced Acquisition
Transaction, agreement, letter of intent, understanding or intention). For the
avoidance of doubt, except as specifically stated otherwise, announcements as
used in the definition of Acquisition Transaction Announcement refer to any
public announcement whether made by the Issuer or a third party.

(c)          “Acquisition Transaction” means (i) any Merger Event (for purposes
of this definition the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “30%” and references to “50%” by
“75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 30% of the market capitalization of Counterparty
(measured as of the date of announcement), (v) any lease, exchange, transfer,

 

15



--------------------------------------------------------------------------------

disposition (including by way of spin-off or distribution) of assets (including
any capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty (measured
as of the date of announcement) and (vi) any transaction in which Counterparty
or its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

12.         Acknowledgments.  (a) The parties hereto intend for:

  (i)      each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

 (ii)      the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii)      a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

(iv)      all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)             Counterparty acknowledges that:

  (i)      during the term of any Transaction, Dealer and its affiliates may buy
or sell Shares or other securities or buy or sell options or futures contracts
or enter into swaps or other derivative securities in order to establish, adjust
or unwind its hedge position with respect to such Transaction;

 (ii)      Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;

(iii)      Dealer shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)      any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and the VWAP Price, each in a manner that may be adverse to
Counterparty; and

 (v)      each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

(c)                Counterparty:

(vi)       is an “institutional account” as defined in FINRA Rule 4512(c);

 

16



--------------------------------------------------------------------------------

(vii)       is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
the recommendations of Dealer or its associated persons; and

(viii)      will notify Dealer if any of the statements contained in clause
(i) or (ii) of this Section 10(c) ceases to be true.

13.          Credit Support Documents.   The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

14.          No Netting or Setoff.  Obligations under any Transaction shall not
be netted, recouped or set off (including pursuant to Section 6 of the
Agreement) against any other obligations of the parties, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Agreement) against obligations
under any Transaction, whether arising under the Agreement, this Master
Confirmation or any Supplemental Confirmation, or under any other agreement
between the parties hereto, by operation of law or otherwise, and each party
hereby waives any such right of setoff, netting or recoupment.

15.          Delivery of Shares.    Notwithstanding anything to the contrary
herein, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date; provided that such separate deliveries
shall have no effect on the payment obligations of Counterparty or the timing
thereof.

16.          Early Termination.   In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction (except as a result of a Merger
Event in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash), or (b) any Transaction is canceled or terminated upon
the occurrence of an Extraordinary Event, if either party would owe to the other
party any amount pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Amount”), then, in lieu of any payment of such Payment
Amount, Counterparty may, no later than the Early Termination Date or the date
on which such Transaction is terminated or canceled, elect to deliver or for
Dealer to deliver, as the case may be, to the other party a number of Shares
(or, in the case of a Merger Event, a number of units, each comprising the
number or amount of the securities or property that a hypothetical holder of one
Share would receive in such Merger Event (each such unit, an “Alternative
Delivery Unit” and, the securities or property comprising such unit,
“Alternative Delivery Property”)) with a value equal to the Payment Amount, as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner over a commercially reasonable period of time (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including the market price of the Shares
or Alternative Delivery Property on the date of early termination and, if such
delivery is made by Dealer, the prices at which Dealer purchases Shares or
Alternative Delivery Property on any Calculation Date to fulfill its delivery
obligations under this Section 16); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Merger Event involves a choice
of consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash; and provided further
that Counterparty may make such election only if Counterparty represents and
warrants to Dealer in writing on the date it notifies Dealer of such election
that, as of such date, Counterparty is not aware of any material non-public
information concerning the Shares and is making such election in good faith and
not as part of a plan or scheme to evade compliance with the federal securities
laws. If such delivery is made by Counterparty, paragraphs 2 through 7 of Annex
A shall apply as if such delivery were a settlement of the Transaction to which
Net Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and the Forward Cash Settlement Amount were equal to zero (0) minus the
Payment

 

17



--------------------------------------------------------------------------------

Amount owed by Counterparty. For the avoidance of doubt, with respect to any
Payment Amount, the provisions of Article 12 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall apply
unless Counterparty validly elects for the provisions of this Section 16
relating to the delivery of Shares or Alternative Delivery Units, as the case
may be, to apply to any Payment Amount.

17.          Calculations and Payment Date upon Early Termination.    The
parties acknowledge and agree that in calculating (a) the Close-Out Amount
pursuant to Section 6 of the Agreement and (b) the amount due upon cancellation
or termination of any Transaction (whether in whole or in part) pursuant to
Article 12 of the Equity Definitions as a result of an Extraordinary Event,
Dealer may (but need not) determine such amount based on (i) a commercially
reasonable (including without limitation with regard to reasonable legal and
regulatory guidelines and taking into account the existence and size, at such
time, of the Other Specified Repurchase Agreement) risk bid or (ii) the price at
which one or more market participants would offer to sell to Dealer a block of
shares of Common Stock equal in number to the Dealer’s hedge position in
relation to the Transaction. Notwithstanding anything to the contrary herein or
in Section 6(d)(ii) of the Agreement or in the Equity Definitions, all amounts
calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or other termination or cancellation of a
Transaction hereunder will be payable on the Business Day immediately following
the Business Day on which notice of the amount payable is effective; provided
that if Counterparty elects to receive Shares or Alternative Delivery Property
in accordance with Section 16, such Shares or Alternative Delivery Property
shall be delivered as promptly thereafter as practicable.

18.          Dealer Purchases.   During any Relevant Period or, if applicable,
Settlement Valuation Period, Dealer shall not purchase any Shares or enter into
any transactions that, in whole or in part, have the effect of giving Dealer
“long” economic exposure to the Shares in connection with any Transaction on any
Exchange Business Day that is not a Calculation Date; provided that (i) Dealer
shall be permitted on any day to exercise listed options relating to Shares or
deliver or receive Shares upon exercise of listed options relating to Shares, in
either case so long as such options were purchased or written in compliance with
this sentence and (ii) during the period (if any) from and including the Trade
Date to but excluding the Calculation Period Start Date, Dealer shall be
permitted to enter into delta-neutral volatility hedging transactions so long as
such transactions (with such transactions entered into with the same
counterparty viewed in the aggregate) do not result in an increase in Dealer’s
net “long” exposure to the Shares on any Exchange Business Day that is not a
Calculation Date and do not involve open market purchases of Shares.

19.          Automatic Termination Provisions.     Notwithstanding anything to
the contrary in Section 6 of the Agreement, if a Termination Price is specified
in any Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the sole Affected Transaction will
automatically occur without any notice or action by Dealer or Counterparty if,
on two consecutive Exchange Business Days, the price of the Shares on the
Exchange at any time during the regular trading session (including any
extensions thereof) of the Exchange (without regard to pre-open or after hours
trading outside of such regular trading session for each such Exchange Business
Day) falls below such Termination Price, and the Exchange Business Day
immediately following such second consecutive Exchange Business Day will be the
“Early Termination Date” for such Transaction.

20.          Delivery of Cash.   For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

21.          Claim in Bankruptcy.   Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.

 

18



--------------------------------------------------------------------------------

22.          Governing Law.    The Agreement, this Master Confirmation, each
Supplemental Confirmation and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without reference to its choice of laws doctrine other than
Title 14 of Article 5 of the New York General Obligations Law).

23.          Illegality.    The parties agree that, for the avoidance of doubt,
for purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall
include the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,
any rules and regulations promulgated thereunder and any similar law or
regulation, without regard to Section 739 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 or any similar legal certainty provision in
any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

24.          Offices.

(a)          The Office of Dealer for each Transaction is: Morgan Stanley & Co.
LLC, 1585 Broadway, 5th Floor, New York, NY 10036.

(b)          The Office of Counterparty for each Transaction is: 5775 Morehouse
Drive, San Diego, California 92121-1714.

25.          Waiver of Jury Trial.  EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE AGREEMENT,
THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY TRADE NOTIFICATION,
ANY TRANSACTION HEREUNDER AND/OR ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY TRADE
NOTIFICATION AND/OR ANY TRANSACTION HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

26.          Submission to Jurisdiction.  Section 13(b) of the Agreement is
deleted in its entirety and replaced by the following:

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to this Agreement
and/or any Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in the Master Confirmation, any
Supplemental Confirmation or this Agreement precludes either party from bringing
Proceedings in any other jurisdiction if (A) the courts of the State of New York
or the United States of America for the Southern District of New York lack
jurisdiction over the parties or the subject matter of the Proceedings or
declines to accept the Proceedings on the grounds of lacking such jurisdiction;
(B) the Proceedings are commenced by a party for the purpose of enforcing
against the other party’s property, assets or estate any decision or judgment
rendered by any court in which Proceedings may be brought as provided hereunder;
(C) the Proceedings are commenced to appeal any such court’s decision or
judgment to any higher court with competent appellate jurisdiction over that
court’s decisions or judgments if that higher court is located outside the State
of New York or Borough of Manhattan, such as a

 

19



--------------------------------------------------------------------------------

federal court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under this Agreement, the Master
Confirmation or any Supplemental Confirmation, the party (1) joins, files a
claim, or takes any other action, in any such suit, action or proceeding, or
(2) otherwise commences any Proceeding in that other jurisdiction as the result
of that other suit, action or proceeding having commenced in that other
jurisdiction.”

27.          Counterparts.  This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

 

20



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to any particular
Transaction to which this Master Confirmation relates, by executing one original
copy of this Master Confirmation and returning such copy to Dealer and retaining
the other original copy bearing the signature of Dealer for your records.

 

Yours faithfully, MORGAN STANLEY & CO. LLC By:

  /s/ Sebastian Crapanzano

 Name:  Sebastian Crapanzano  Title:  Managing Director

Agreed and Accepted By:

 

QUALCOMM INCORPORATED By:

  /s/ George S. Davis

  Name:  George S. Davis   Title:  Executive Vice President and Chief Financial
Officer

[Signature Page to Master Confirmation]



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

   To:

Qualcomm Incorporated

5775 Morehouse Drive

San Diego, California 92121-1714

   From:

Morgan Stanley & Co. LLC

1585 Broadway, 5th Floor

New York, NY 10036

   Subject: Accelerated Stock Buyback    Ref. No: [Insert Reference No.]
   Date: [Insert Date]

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Morgan Stanley & Co. LLC
(“Dealer”) and Qualcomm Incorporated (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Dealer and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.            This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of May 20, 2015 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.            The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

 

Trade Date: [        ] Forward Price Adjustment Amount:             USD
[        ] Calculation Period Start Date: [        ] Scheduled Termination Date:
[        ] First Acceleration Date: [        ] Prepayment Amount: USD [        ]
Prepayment Date: [        ]

 

A-1



--------------------------------------------------------------------------------

Initial Shares: [            ] Shares; provided that if, in connection with the
Transaction, Dealer is unable after using good faith and commercially reasonable
efforts to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire; and
provided further that (i) if the Initial Shares are reduced as provided in the
preceding proviso, then Dealer shall continue to use commercially reasonable
efforts promptly to borrow or otherwise acquire an additional number of Shares
equal to the shortfall in the Initial Shares delivered on the Initial Share
Delivery Date and shall deliver such additional Shares as promptly as
practicable, and all Shares so delivered shall be considered Initial Shares,
(ii) if fewer than the original number of Initial Shares are so delivered in the
aggregate on or prior to the tenth Exchange Business Day following the Initial
Share Delivery Date, Counterparty may, by notice to Dealer on any Exchange
Business Day on or prior to the twentieth Exchange Business Day following the
Initial Share Delivery Date, elect that (A) the Prepayment Amount be reduced by
an amount equal to (x)(I) [ • ] minus (II) the aggregate number of Initial
Shares so delivered on or prior to such Exchange Business Day multiplied by (y)
USD [$ • ] divided by (z) 0.8, in which case Dealer shall not be required to
deliver additional Shares as Initial Shares pursuant to clause (i) of this
further proviso following such notice, and (B) Dealer shall return to
Counterparty on such Exchange Business Day the amount by which the Prepayment
Amount is so reduced and (iii) Counterparty may make the election set forth in
clause (ii) of this further proviso only if Counterparty represents and warrants
to Dealer in writing on the date it notifies Dealer of such election that, as of
such date, Counterparty is not aware of any material non-public information
concerning the Shares and is making such election in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws.

 

For the avoidance of doubt, in using such commercially reasonable efforts,
Dealer shall act in good faith and in accordance with its then current policies,
practices and procedures (including without limitation any policies, practices
or procedures relating to counterparty risk, market risk, reputational risk,
credit, documentation, legal, regulatory capital, compliance and collateral),
and shall not be required to enter into any securities lending transaction or
transact with any potential securities lender if such transaction would not be
in accordance with such policies, practices and procedures.

 

Initial Share Delivery Date: [        ]

 

Ordinary Dividend Amount:

 

For any calendar quarter, USD [        ] per Share

 

Scheduled Ex-Dividend Dates:

 

[        ]

 

Termination Price:

 

USD [        ] per Share

 

Additional Relevant Days:

 

The [          ] Exchange Business Days immediately following the Calculation
Period.

 

A-2



--------------------------------------------------------------------------------

3.            Calculation Dates:

 

1.  

 

   2.      3.    

4.  

 

   5.      6.    

7.  

 

   8.      9.    

10.  

 

   11.      12.    

13.  

 

   14.      15.    

16.  

 

   17.      18.    

19.  

 

   20.      21.    

22.  

 

   23.      24.    

25.  

 

   26.      27.    

28.  

 

   29.      30.    

31.  

 

   32.      33.    

34.  

 

   35.      36.    

37.  

 

   38.      39.    

40.  

 

   41.      42.    

43.  

 

   44.      45.    

46.  

 

   47.      48.    

49.  

 

   50.      51.    

52.  

 

   53.      54.    

55.  

 

   56.      57.    

58.  

 

   59.      60.    

61.  

 

   62.      63.    

64.  

 

   65.      66.    

67.  

 

   68.      69.    

70.  

 

   71.      72.    

73.  

 

   74.      75.    

76.  

 

   77.      78.    

79.  

 

   80.      81.    

82.  

 

   83.      84.    

 

A-3



--------------------------------------------------------------------------------

4.            Counterparty represents and warrants to Dealer that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.

5.            This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-4



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction to
which this Supplemental Confirmation relates, by executing one original copy of
this Supplemental Confirmation and returning such copy to Dealer and retaining
the other original copy bearing the signature of Dealer for your records.

 

Yours sincerely, MORGAN STANLEY & CO. LLC By:

 

Authorized Signatory

Agreed and Accepted By:

 

QUALCOMM INCORPORATED By:

 

  Name:  George S. Davis   Title:  Executive Vice President and Chief Financial
Officer

[Signature Page to Supplemental Confirmation]



--------------------------------------------------------------------------------

                      ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.            The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:

 

Settlement Currency:

USD

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:

Counterparty

Settlement Method Election Date:           The earlier of (i) the second
Calculation Date immediately following

the Accelerated Termination Date (in which case the election under Section 7.1
of the Equity Definitions shall be made no later than 10 minutes prior to the
open of trading on the Exchange on such second Calculation Date) and (ii) the
Scheduled Termination Date.

Default Settlement Method:

Cash Settlement

Forward Cash Settlement

Amount:

 

An amount equal to the Number of Shares to be Delivered multiplied by the
Settlement Price.

Settlement Price:

An amount equal to the average of the VWAP Prices for the Calculation Dates in
the Settlement Valuation Period, subject to Valuation Disruption as specified in
the Master Confirmation.

Settlement Valuation Period:

A number of Calculation Dates selected by Dealer in its reasonable discretion,
beginning on the Calculation Date immediately following the earlier of (i) the
Scheduled Termination Date or (ii) the Calculation Date immediately following
the Termination Date. Dealer shall notify Counterparty of the last Calculation
Date of the Settlement Valuation Period on or prior to the Exchange Business Day
immediately following such last Calculation Date.

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

1



--------------------------------------------------------------------------------

Cash Settlement

Payment Date:

 

The later of (x) the Exchange Business Day immediately following the last day of
the Settlement Valuation Period and (y) the earlier of the Exchange Business Day
immediately following the date of Counterparty’s Settlement Method Election and
the Settlement Method Election Date.

Net Share Settlement

Procedures:

 

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.            Net Share Settlement shall be made by delivery on the Cash
Settlement Payment Date of a number of Shares satisfying the conditions set
forth in paragraph 3 below (the “Registered Settlement Shares”), or a number of
Shares not satisfying such conditions (the “Unregistered Settlement Shares”), in
either case with a value equal to the absolute value of the Forward Cash
Settlement Amount, with such Shares’ value based on the value thereof to Dealer
(which value shall, in the case of Unregistered Settlement Shares, take into
account a commercially reasonable illiquidity discount), in each case as
determined by the Calculation Agent; provided that if Counterparty, in its good
faith determination, is prohibited by law or contract from disclosing all
material non-public information known to Counterparty concerning Counterparty
and the Shares to any potential purchasers of such Settlement Shares (or the
board of directors of Counterparty determines in good faith that public
disclosure of such material non-public information at such time is not otherwise
required and would reasonably be expected to materially adversely affect
Counterparty or materially adversely affect or materially adversely interfere
with any bona fide material financing of Counterparty or any material
transaction under consideration by Counterparty), then the sale of such
Settlement Shares shall not be required to commence or may be suspended until
Counterparty is able to disclose such information (including without such
adverse effect, as applicable), provided that Counterparty shall, no later than
the date that is two weeks following the Cash Settlement Payment Date, either
(x) disclose all such information (to the extent then still constituting
material non-public information) to potential purchasers of such Settlement
Shares reasonably identified by Dealer in order to permit such sale of such
Settlement Shares to commence or continue or (y) elect for Cash Settlement to
instead apply, in which case the Cash Settlement Payment Date shall be deemed to
be the date of such election.

3.            Counterparty may only deliver Registered Settlement Shares
pursuant to paragraph 2 above if:

(a)          a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;

(b)          the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;

(c)          as of or prior to the date of delivery, Dealer and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of similar size of equity securities of issuers comparable to
Counterparty under like circumstances and the results of such investigation are
satisfactory to Dealer, in its discretion; and

(d)          as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Dealer in connection with the
public resale of the Registered Settlement Shares by Dealer substantially
similar to underwriting agreements customary for underwritten offerings of
similar size of equity securities of issuers comparable to Counterparty under
like circumstances, in form and substance reasonably

 

2



--------------------------------------------------------------------------------

satisfactory to Dealer, which Underwriting Agreement shall include, without
limitation, provisions substantially similar to those contained in such
underwriting agreements relating, without limitation, to the mutual
indemnification of, and contribution in connection with the liability of the
parties and the provision of customary opinions, accountants’ comfort letters
and lawyers’ negative assurance letters.

4.            If Counterparty delivers Unregistered Settlement Shares pursuant
to paragraph 2 above:

(a)          all Unregistered Settlement Shares shall be delivered to Dealer (or
any affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)          as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities
(including, without limitation, the right to have made available to them for
inspection all financial and other records, pertinent corporate documents and
other information reasonably requested by them); provided that prior to
receiving or being granted access to any such information, any such potential
purchaser may be required by Counterparty to enter into a customary
nondisclosure agreement with Counterparty in respect of any such due diligence
investigation;

(c)          as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with Dealer (or any affiliate of
Dealer designated by Dealer) in connection with the private placement of such
shares by Counterparty to Dealer (or any such affiliate) and the private resale
of such shares by Dealer (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of
similar size of equity securities of issuers comparable to Counterparty under
like circumstances, in form and substance commercially reasonably satisfactory
to Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the mutual indemnification
of, and contribution in connection with the liability of the parties, and the
provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable and documented out of pocket fees and expenses paid to third
parties in connection with such resale, including all fees and expenses of one
counsel for Dealer, and shall contain representations, warranties, covenants and
agreements of the parties reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and

(d)          in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), Counterparty shall, if so requested by
Dealer, prepare, in cooperation with Dealer, a private placement memorandum in
form and substance reasonably satisfactory to Dealer.

5.            Dealer, itself or through an affiliate (the “Selling Agent”) or
any underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any
commercially reasonable fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with commercially reasonable
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the absolute value of the Forward Cash Settlement Amount, Dealer will
refund, in USD, such excess to Counterparty on the date that is three
(3) Currency Business Days following the Final Resale Date, and, if any portion
of the Settlement Shares remains unsold, Dealer shall return to Counterparty on
that date such unsold Shares.

 

3



--------------------------------------------------------------------------------

6.            If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Calculation Date next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to Dealer, through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares. If
Counterparty elects to deliver to Dealer additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also a Calculation Date
following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Calculation Date equal to
the Shortfall. Such Makewhole Shares shall be sold by Dealer in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Dealer further Makewhole Shares until such Shortfall has been
reduced to zero.

7.            Notwithstanding the foregoing, in no event shall the aggregate
number of Settlement Shares be greater than the Reserved Shares minus the amount
of any Shares actually delivered by Counterparty under any other Transaction(s)
under this Master Confirmation (the result of such calculation, the “Capped
Number”). Counterparty represents and warrants (which shall be deemed to be
repeated on each day that a Transaction is outstanding) that the Capped Number
is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where     A  =  the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and

 

B  =  the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 3,000,000,000 Shares. The Reserved Shares may
be increased or decreased as agreed by the parties in a Supplemental
Confirmation.

 

4